Citation Nr: 1626873	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  15-14 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to nonservice-connected (NSC) pension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran had active duty service from February 1955 to February 1957.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The Seattle, Washington Regional Office (RO) currently has jurisdiction over the matter.
 
The Veteran had previously filed for NSC pension in April 2011 and such was denied in a final March 2013 decision.  The Veteran failed to perfect an appeal of the issue following such decision and no new and material evidence was submitted within a year of notification to the Veteran of the decision; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
Generally, if a decision is not appealed, the claim will not thereafter be reopened and allowed except as provided by regulations not inconsistent with Title 38 of the U.S. Code. 38 U.S.C.A. § 7104(b).  One exception to this general rule is that if new and material evidence is submitted, the claim may be reopened and allowed.  38 U.S.C.A. § 5108.
 
However, the United States Court of Appeals for Veterans Claims (Court) has held that this exception is not applicable to pension cases.  See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) (a claim for NSC pension filed following final denial of previous NSC pension claim is a new claim not subject to new and material evidence requirement).  The Court elaborated that "reopening," although occasionally used to refer to other types of claims, applies in its strictest sense only to allow reopening of previously denied claims for service-connected benefits.  As a result, the Veteran is not required to submit new and material evidence in order to reopen the claim of entitlement to NSC pension, and the Board has characterized the issue as shown on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not have active military, naval, or air service during a period of war.


CONCLUSION OF LAW

The criteria for entitlement to NSC pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
 
The facts are not in dispute in this case.  Rather this case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  The Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time.

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a Veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to non-service-connected disabilities which are not the result of the Veteran's willful misconduct.  This statute is further elaborated under 38 C.F.R. § 3.3.  This regulation provides that basic entitlement to pension exists if a Veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 C.F.R. § 3.3(a) (3); see also 38 U.S.C.A. § 1521(j).
 
The specific dates encompassing the "periods of war" are set by statute, in particular, 38 U.S.C.A. § 101.  The qualifying periods of war are identified as the Mexican border period (May 9, 1916, to April 5, 1917), World War I (April 6, 1917 to November 11, 1918), World War II (December 7, 1941, to December 31, 1946), the Korean conflict (June 27, 1950, to January 31, 1955), the Vietnam era (August 5, 1964, to May 7, 1975), and the Persian Gulf War (August 2, 1990, to a date thereafter to be prescribed by Presidential proclamation or by law).  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.3(a)(3).

The basic facts in this case are not in dispute.  The Veteran's DD Form 214 documents that the Veteran served on active duty between from February 14, 1955 to February 13, 1957.  Thus, the Veteran did not serve during a period of war for pension benefits purposes.

The Veteran argues that time in service should not be the only factor considered in granting pension.  The Board notes that time in service is not the only factor to be considered, it is a necessary element in qualifying for NSC pension.  As noted above, the specific dates encompassing the "periods of war" are set by statute, and the Veteran's service does not qualify as service during a period of war.  Thus, he does not meet the basic service requirements for eligibility for NSC pension benefits under 38 U.S.C.A. § 1521(a) and 38 C.F.R. § 3.3(a)(3).

Therefore, the appeal must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426.

  
ORDER
 
Entitlement to NSC pension benefits is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


